Citation Nr: 0301973	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  01-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of an overpayment of disability pension 
benefits in the calculated amount of $8,753.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


J. Horrigan, Counsel




INTRODUCTION

The veteran had active service from July 1967 to December 
1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2000 decision by the 
Committee on Waivers and Compromises (Committee) at the RO, 
which denied the veteran's request for a waiver of the 
recovery of an overpayment of disability pension benefits in 
the calculated amount of $8,753.00.  This case was remanded 
by the undersigned Board member in March 2001 for further 
development.  In June 2001 the Board undertook further 
development in regard to this claim.  That development having 
been completed the issue of entitlement to waiver of an 
overpayment of disability pension benefits in the calculated 
amount of $8,753.00 is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.	The failure of the veteran to promptly notify the VA of 
his receipt of Social Security benefits in May 1999 caused 
the overpayment of non-service connected pension benefits 
in the calculated amount of $8,753.00.  

2.	Recovery of the overpayment of non-service connected 
benefits would deprive the veteran of the ability to 
provide for life's basic necessities, and defeat the 
purpose of the award of non-service connected pension 
benefits.


CONCLUSION OF LAW

Recovery of an overpayment of non-service connected pension 
benefits in the amount of $ 8,753.00 would be against equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 1.963(a), 1.965(a), 3.660(a)(1) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA is not applicable where 
there has been extensive factual development in a case and 
there is no reasonable possibility further assistance would 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the appellant in substantiating the 
claims currently before the Board.  

                                                    I.  
Factual Basis 

On May 27, 1997 the RO received from the veteran a reopened 
claim for non-service connected pension benefits that 
consisted of an Income-Net Worth and Employment Statement (VA 
Form 21-527).  In this document the veteran did not report 
any income, but did state that he had a pending claim before 
the Social Security Administration (SSA).  

In a rating action in August 1997, the RO granted non-service 
connected pension benefits, effective April 29, 1997.  The RO 
denied entitlement to special monthly pension.  

The RO sent the veteran a letter, dated August 25, 1997, 
notifying him that he had been awarded the maximum non-
service connected pension benefits based on his having no 
income.  The veteran was asked to report any changes in his 
income status immediately.  It was also requested that, when 
benefits from the SSA were awarded, the veteran submit a copy 
of any award letter from the SSA that confirmed the benefit 
rate, the effective date of the award of benefits, and the 
date and amount of the initial payment, to include any 
retroactive amounts.  

In May 2000 the RO sent the veteran a letter informing the 
veteran that it was proposed to reduce his VA benefits 
effective May 1, 1999 because of unreported income from the 
SSA.  The veteran was also informed that he had 60 days to 
submit evidence showing that the information received from 
the SSA was wrong and that otherwise, his VA benefits would 
be reduced.  No response by the Veteran to this latter is of 
record.  

In July 2000 the RO took action to reduce the veteran's non-
service connected pension benefits.  It was subsequently 
calculated that the unreported benefits from the SSA resulted 
in an overpayment of VA benefits in the amount of $8753.00 
and the veteran was notified of this overpayment by letter 
dated August 7, 2000.  

In a letter dated in August 2000 the veteran requested a 
waiver of the above overpayment because he did not have the 
resources to pay it.  In this document the veteran said that 
he did not know that he had to notify VA of his benefits from 
the SSA, which were his only income and needed to pay 
expenses of his daily living.  The veteran also submitted a 
Financial Status Report (VA Form 5655) indicating that he had 
total net monthly income of $553.00 and total monthly 
expenses of $898.00.

In the September 2000 decision denying a waiver of 
overpayment, the Committee found that there was little or no 
fault on the veteran's part in the creation of the debt.  In 
addition, the Committee found that it would not be against 
equity and good conscience to collect the debt in question, 
and that failure to recover the debt would result in unjust 
enrichment.  

In response to the Board's March 2001 remand, the Committee 
in a November 2001 decision determined that requiring 
repayment of the veteran's overpayment would not be against 
equity and good conscience.  

On a Financial Status Report (VA Form 5655) dated in November 
2002, the veteran reported total monthly net income of 
$780.00 and total monthly expenses of $830.00.  He reported 
that his monthly expenses included $250.00 for housing, 
$175.00 for food, $240.00 for utilities and heat, $50.00 for 
car insurance, $50.00 for telephone and $65.00 for 
"cablevision."  He reported that he had no debts, and owned 
a 1992 automobile that had been given to him by his father.

II.  Legal Analysis

Payments of any kind from any source shall be counted as 
income for improved pension purposes during the 12-month 
annualization period in which received unless specifically 
excluded.  38 C.F.R. § 3.271 (2002).  A veteran who is 
receiving pension must notify the VA of any material change 
or expected change in his income.  Such notice must be 
furnished when the recipient acquires knowledge that he will 
begin to receive additional income.  38 C.F.R. § 3.600 
(2002).  

Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660(a)(3).  In this case the overpayment was 
due to income received which was not reported until after the 
pension was paid.  Although the veteran has pleaded ignorance 
of the reporting requirements, he has not disputed the 
creation of the indebtedness.  

The veteran has requested that the VA waive the recovery of 
the assessed overpayment of VA pension benefits. .  The 
Committee has determined that repayment of the indebtedness 
in this case would not be against equity and good conscience.  
From this the Board infers that the Committee found that the 
indebtedness at issue was not the result of fraud, 
misrepresentation of a material fact, or bad faith.  

The Board concurs with this determination that there was no 
willful failure on the veteran's part to disclose a material 
fact, with intent to obtain or retain eligibility for 
additional pension benefits and, thus, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a).  Nevertheless, 
before the recovery of this indebtedness from the veteran can 
be waived, it must be shown that it would be against the 
principles of equity and good conscience to require him to 
repay this debt to the government.  38 C.F.R. §§ 1.963, 1.965 
(2002).

The standard for applying "equity and good conscience" is 
described by regulation.

The standard of "equity and good 
conscience" will be applied when the 
facts and circumstances in a particular 
case indicate a need for reasonableness 
and moderation in the exercise of the 
Government's rights.  The decision 
reached should not be unduly favorable or 
adverse to either side.  The phrase 
"equity and good conscience" means 
arriving at a fair decision between the 
obligor and Government.  In making this 
determination, consideration will be 
given to the following elements, which 
are not intended to be all-inclusive.  

(1) Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.  

(2) Balancing of fault.  Weighing fault 
of the debtor against VA fault.  

(3) Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.  

(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.  

(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.  

(6) Changing position to ones detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

As to the first element to be considered in this case as 
outlined above, the Board notes that this element pertains to 
the fault of the debtor and requires an analysis as to 
whether the actions of the veteran contributed to the 
creation of the debt.  The veteran has indicated that he did 
not know that benefits from the SSA had to be reported to the 
VA.  In this regard, the Board notes that the RO sent the 
veteran a letter, dated August 25, 1997, notifying him that 
he had to report any changes in his income status 
immediately.  It was also specifically requested that, when 
benefits from the SSA were awarded, the veteran was to submit 
a copy of any award letter from the SSA that confirmed the 
benefit rate, the effective date of the award of benefits, 
and the date and amount of the initial payment, to include 
any retroactive amounts.  See 38 C.F.R. § 3.660 (2002).  

Under 38 C.F.R. § 3.660(a)(1), a pension beneficiary has the 
obligation to promptly notify VA of any material change in 
income, which would affect pension entitlement.  As such, the 
veteran should have known that he was required to report the 
award of benefits by the SSA and the amount of those 
benefits, a fact he was made aware of in the August 1997 
letter from the RO.  

Therefore, the Board concludes that the veteran bears full 
responsibility for the creation of the overpayment by failing 
to promptly notify the VA of the change in his income.  VA 
was not responsible in any way for the overpayment that was 
created in reliance on information provided by the veteran, 
and took prompt action once the additional income was 
discovered.

Another factor weighing against a waiver of the indebtedness 
is that waiver would permit the veteran to retain moneys to 
which he was not entitled.  Such retention could be seen as 
unjust enrichment.  It also does not appear that reliance on 
VA benefits caused a relinquishment of any valuable right, or 
change in position to the veteran's detriment.

However, another element for consideration in this case is 
whether or not the recovery of the debt would result in undue 
financial hardship.  A finding of financial hardship would be 
justified if collection would deprive the veteran of basic 
necessities.  In this case, the evidence indicates that the 
veteran's present expenses exceed his income by about $50.00.  
His itemized expenses include "cablevision" which 
reportedly costs about $65.00 and elimination of this expense 
would give him a slight surplus of $15.00 a month, but such a 
small surplus would easily be consumed by clothing, 
miscellaneous costs and medical expenses which are not listed 
on the veteran's Financial Status Report and which could 
reasonably be considered to be necessities.

It is also noteworthy that the veteran has not reported other 
significant assets and the Board therefore concludes that 
recovery of the veteran's overpayment would likely deprive 
him of basic necessities of life.  Inasmuch as one of the 
purposes of pension benefits is to provide wartime veterans 
with the basic necessities of life, collection of this debt 
would defeat the purpose of the VA pension benefit.  

The Board finds that the factors in favor waiver are at least 
in equipoise with those against.  The evidence is therefore 
in favor of a finding that recovery of the overpayment would 
be against equity and good conscience.  Accordingly, the 
request for waiver of the overpayment in question is granted.  


ORDER

Entitlement to waiver of an overpayment of disability pension 
benefits in the calculated amount of $ 8,753.00 is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

